DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2020 has been entered.
The Examiner further acknowledges the following:
Claims 10 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species. 
Claims 1-9, 11, and 13, and 18-24 are under current Examination. 
Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied in view of the claim amendments. They constitute the complete set presently being applied to the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 8-9, 11, 13, 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (United States Patent Publication 2012/0115812-see IDS filed 09/01/2017), in view of Salamone (United States Patent Publication 2013/0150451- see IDS filed 09/01/2017), Schlievert et al. (Glycerol Monolaurate Antibacterial Activity in Broth and Biofilm Cultures) and Raad et al. (United States Patent Publication 2013/0231302), as evidenced by Hammer (2011/0076244-see IDS filed 09/01/2017), and as further evidenced by Diversified (CPC for A-46 propellant- see IDS filed 09/01/2017). 
Claim 1 recites a method of killing Vibrio vulnificus on a biological surface, comprising: applying a liquid antimicrobial water insoluble polymer coating formulation to a biological 5surface, said liquid water insoluble antimicrobial polymer coating formulation comprising: 0.10 to 50.0 wt-% of a water-insoluble polymer dissolved in about 45.0 to 99.7 wt-% of a volatile polar and/or nonpolar liquid, 0.30 wt-% to 1.0 wt-% poly(hexamethylene biguanide), one or more salts of poly(hexamethylene biguanide), or combinations thereof, and  10an antimicrobial composition comprising 0.20 wt-% to 4.0 wt-% of glycerol monolaurate; wherein all weight percentages are based on the total weight of the antimicrobial, water-insoluble, polymer coating formulation; and evaporating said volatile polar and/or nonpolar liquid from the biological 15surface to obtain a polymer coating thereon; wherein the polymer coating formed by said evaporating provides a log reduction of at least 2 log orders at 48 hours against Vibrio vulnificus. 
It is noted that the instant claims are being examined to the extent of the species election to poly(hexamethylene biguanide), alexidine and salts thereof, O-dodecanoylgycerol as monolaurin, surfactant of sodium N-lauryl-β-iminodipropioante, 
Examiner notes that the species election has been extended to include 1,2-octanediol and 2-ethylhexylglycerin as present in the composition. 
Hammer teaches methods of contacting a surface including the skin with a coating composition comprising water insoluble polymers, excipients, and volatile solvents, see paragraphs [0012]-[0014], [0025]-[0030], [0036], [0085]-[0090], and claims 1-12. The coating composition is useful in treating or preventing a disease or condition, see paragraph [0054]. Hammer teaches that the composition can be used to deliver antimicrobials and protect tissue surfaces including burns, see paragraph [0011] and [0044. The composition can kill greater than 99.9% of microorganisms within 5 seconds, see paragraph [0048]. The polymer which includes water insoluble polymers can be present from 1-40% by weight, see paragraph [0019]. The volatile solvents include ethanol and can be present from 45-95%, see paragraphs [0034]-[0035] and claims 1 and 6. The polymer can be dissolved in volatile solvent, see abstract paragraphs [0034]-[0035] and entire document. The ethanol taught by Hammer includes denatured Ethanol SDA 40B 200, see paragraph [0096]. The composition can include a skin protectant such as zinc oxide, see paragraph [0037] and in further embodiments may include insect repellants such as lemon eucalyptus oil, see paragraph [0039]. As evidenced by Hammer ‘244, zinc oxide is a known skin protectant and sunscreen, see paragraph [0032]. The coating composition can be applied in any form including by aerosol and wiping, see paragraph [0050]. The active agent can be present from 1-99% by weight and includes antimicrobial agents such as polyhexamethylene biguanide, see 
	Therefore, in summary Hammer specifically teaches and suggests applying liquid antimicrobial polymer coatings to a skin surface, the antimicrobial composition having water soluble polymer present from 1-40% by weight, dissolved in a volatile liquid which is present from 45-95% by weight, and polyhexamethylene biguanide active agent present from 1-99% by weight wherein the polar solvent evaporates to form an antimicrobial coating composition on the surface to which it is applied. 
Hammer however does not expressly teach methods of treating a pathogenic microbial infection including ones caused by Vibrio vulnificus or Streptococcus pyogenes. Additionally, Hammer does not expressly teach a combination of their alexidine or salts thereof together, and glycerol monolaurate (monoacyl glycerol -1-O-dodecanoylglycerol) present from 0.20-4.0% by weight per instant claims 1 and 20, and glycerol monolaurate present from .60-10% per instant claim 19 and wherein the composition further comprises 0.30-4% by weight 1,2-octanediol and 2-ethylhexyl glycerin. 
However, Salamone et al. teach antimicrobial compositions to treat pathogenic infections in wounds, see paragraph [0032]. The composition reduces and eliminates both gram positive and gram negative bacteria in wounds, see paragraph [0033]. The composition provides for a synergistic interaction between polymeric biguanide, at least one monoalkyl or monoacyl glycerol, glycerol alkyl ether and monoacyl glycerol to provide total elimination of a biofilm, see abstract and paragraphs [0024]-[0026] and [0049]. According to Salamone, common bacteria found in biofilms include gram positive organisms such as Streptococcus pyogenes, see paragraph [0007]. The composition of Salamone is capable of reducing biofilm by 4 log orders or eliminating the biofilm and can be of any microbe including but not limited to gram positive and gram negative bacteria types, see paragraph [0024]. The composition removes necrotic debris and reduces microbial biofilm infection, see paragraph [0030]. The Exemplary monoacyl glycerols include glycerol monolaurate, see paragraph [0078] and paragraphs [0136]-[0137]. According to Salamone, a synergistic interaction for biofilm reduction and complete elimination can be obtained in an antimicrobial composition having both a polymeric biguanide and at least one vicinal diol including the monoalkyl or monoacyl glycerol, see paragraphs [0027] and [0030]. Since the vicinal diols maintain hydroxide ® SC10 can be added to the composition in amounts inclusive of from 0.5-2% by weight, see paragraph [0080]. Sensiva® SC10 is 1,2-octanedil and 2-ethylhexylglycerin and is an exemplary vicinal diol as it provides excellent skin care and deodorizing properties with moisturizing and antibacterial properties, see paragraph [0079]. These vicinal diols can be added to improve efficacy of traditional cosmetic preservatives, see paragraph [0079]. Table 1 demonstrates they can be added together with PHMB and alexidine.  
Streptococcus pyogenes is common in wounds, but does not expressly teach application to treat infections caused by Vibrio Vulnificus. 
	However, Schlievert et al. teach that glycerol monolaurate in particular has biocidal activity against Streptococcus pyogenes and prevents biofilm formation in both gram positive and gram negative organisms, see abstract. Solublization in a nonaqueous delivery vehicle enhances the bactericidal activity, see abstract. The glycerol monolaurate is also effective in killing gram negative bacteria, especially in the presence of chelating agents such as ethylene diamine tetraacetic acid, thus it is suggested that glycerol monolaurate inhibits the growth of Streptococcus pyogenes and that the glycerol monolaurate may even be effective against other micro-organisms either alone or in combination with EDTA, see Introduction, Results section and Spectrum of GML activity section.  
	Raad et al. further teaches methods of reducing bacteria from surfaces including skin surfaces by administrating a composition having a biguanide and at least one glycol ether, see abstract, paragraphs [0003], [0041] and claims 1-6. Such disinfectant compositions are useful against a variety of gram negative and gram positive microorganisms including but not limited to Vibrio vulnificus, and Streptococcus pyogenes, see paragraph [0053].  Examples of the biguanide include polyhexamethylene biguanide, see paragraph [0018]. 
	It would have therefore been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to provide the modified Hammer's coating Vibrio vulnificus or Streptococcus pyogenes. One of ordinary skill in the art would have been motivated to do so as Salamone teaches that polyhexamethylene biguanide together with antimicrobial diols including glycerol monolaurate and a further antimicrobial including alexidine or salts thereof, synergistically inhibit both gram negative and gram positive biofilm formation, wherein the vicinal diol (e.g. glycerol monolaurate) provides synergy, see abstract and paragraph [0037] of Salamone. Additionally, Raad teaches that biguanide disinfectant compositions have useful application in disinfecting surfaces contaminated with Vibrio vulnificus and Streptomyces pyogenes. Schlievert further evidences that glycerol monolaurate is highly effective even on its own in killing biofilms associated with Streptococcus pyogenes and is further active against gram negative bacterium. 
One of ordinary skill in the art would have been motivated to provide the glycerol monolaurate, insoluble polymer, and polyhexamethylene biguanide in ranges which overlap the claimed ranges as Salamone and Hammer suggests overlapping ranges can be contemplated and that these quantities can effectively control biofilm formation.  MPEP 2144.05 discloses “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” Here, Hammer suggests coatings, biguanide, volatile solvents, and water insoluble polymers in overlapping ranges, both Hammer and 
	There would have been a reasonable expectation of success given that Hammer, Salamone and Raad teaches disinfectant compositions which can contain antimicrobial agents including polyhexamethylene biguanide for treating bacterial contaminated skin surfaces and glycerol monolaurate as discussed by Schlievert was already shown to have antimicrobial activity and biofilms. 
	It would have additionally been prima facie obvious to an ordinary skilled artisan to further include between 0.5-2% by weight Sensiva® SC10 1,2-octanedil and 2-ethylhexylglycerin to the composition of the modified Hammer.  
One of ordinary skill in the art would have been motivated to do so given Sensiva® SC10 is 1,2-octanedil and 2-ethylhexylglycerin and is an exemplary vicinal diol as it provides excellent skin care and deodorizing properties with moisturizing and antibacterial properties, see paragraph [0079]. These vicinal diols can be added to improve efficacy of traditional cosmetic preservatives, see paragraph [0079]. As to the amount of the Sensiva® SC10 MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”   
There would have been a reasonable expectation of success given both Hammer and Salamone are to topical compositions and Table 1 further demonstrates they can be added together with PHMB and alexidine containing antimicrobial compositions.
Vibrio vulnificus and Streptococcus pyogenes, since it would have been prima facie obvious to produce an antimicrobial coating composition comprising water insoluble polymer, glycerol monolaurate and polyhexamethylene biguanide in overlapping ranges which is identical to the antimicrobial coating composition of the instant claims to treat bacteria including but not limited to Vibrio vulnificus and Streptomyces pyogenes, the composition would necessarily provide a log reduction of at least 2 log orders in 48 hours against Vibrio vulnificus and Streptococcus pyogenes.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  In addition, Salamone teaches that a combination of the biguanide with glycerol monolaurate is capable of reducing biofilm formation by 4 log orders in 10 minutes, see paragraph [0024] and claim 1. Furthermore, Schlievert teaches greater than 3 log reduction in bacteria can be achieved with even glycerol monolaurate alone for Streptococcus pyogenes with complete growth inhibition by 48 hours, see abstract and discussion after Figure 6 for GML Bactericidal Activity in biofilms. 
Accordingly, the instant claims are considered prima facie obvious over the teachings of the modified Hammer. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hammer (United States Patent Publication 2012/0115812-see IDS filed 09/01/2017), in view of Salamone (United States Patent Publication 2013/0150451- see IDS filed 09/01/2017), Schlievert et al. (Glycerol Monolaurate Antibacterial Activity in Broth and Biofilm Cultures), and Raad et al. (United States Patent Publication 2013/0231302), as evidenced by Hammer (2011/0076244-see IDS filed 09/01/2017), and as evidenced by Diversified (CPC for A-46 propellant- see IDS filed 09/01/2017) as applied to all claims above, and further in view of Lomax (Amphoteric Surfactants, Second Edition). 
The teachings of the modified Hammer are discussed above.  
The modified Hammer teaches that the composition can be useful with cosmetics and contains surfactants, see paragraphs [0038], [0043]-[0044], [0061], and [0078], however does not expressly teach the surfactant is sodium-N-lauryl –β-lauriminodipropionate. 
The instant specification at paragraph [0217] discloses that sodium-N-lauryl –β-lauriminodipropionate is also known as Deriphat® 160.
Lomax teaches that Deriphat® 160 (i.e. sodium-N-lauryl –β-lauriminodipropionate) amphoteric surfactant exhibits excellent foam volume and stability, see Ross Miles Foam Data at page 69. The Application of amphoteric surfactants including iminodipriopionates comprise liquid formulations intended to be applied to the skin and hair, see applications section at page 323. 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was filed to provide sodium-N-lauryl –β-lauriminodipropionate as the surfactant of Hammer. 	
One of ordinary skill in the art would have been motivated to do so as sodium lauriminodipropionate functions as an amphoteric surfactant and provides for good foam volume and stability properties. Thus, a person of ordinary skill in the art seeking to 
	There would have been a reasonable expectation of success given Hammer teaches that the compositions can include surfactants.  

Response to Remarks 
Applicants argue that claim 19 was not rejected previously under 35 U.S.C. 102 or 103 and presumes the subject matter is allowable. 
Examiner respectfully submits that claim 19 has been amended to overcome written description issues however it is noted that the scope of claim 19 has been amended to recite a method of treating or inhibiting Vibrio vulnificus or Streptococcus pyogenes. Previously the patient population was one having necrotizing fasciitis. Thus in light of the claim amendments claim 19 has been including in the 103 obviousness rejection above. 
Applicants argue that Hammer, Salamone, and Schlievert fail to teach or suggest methods of killing Vibrio vulnificus. Applicants argue that although Raad mentions Vibrio vulnificus, there is no evidence at providing at least 2 log orders of reduction at 48 hours against such. Applicants have argued the Examiner has not established by preponderance of evidence that the claimed log reduction property was known. Applicants argue that the evidence relied upon by the Examiner fails to establish this log reduction of at least 2 log orders at 48 hours against specifically Vibrio vulnificus would be necessarily present because none of the references disclose log reductions against Vibrio. 
Streptococcus pyogenes with complete growth inhibition by 48 hours, see abstract and discussion after Figure 6 for GML Bactericidal Activity in biofilms. Instant claim 19 is to Vibrio or Streptomyces pyogenes. It is noted that claim 19 is not limited to Vibrio vulnificus. Nevertheless, even at paragraph [0024] Salamone teaches that the microbial biofilm eliminated or reduced by 4 log orders can be of a microbe including, but not limited to, Aspergillus niger, Candida albicans, Staphylococcus aureus, Pseudomonas aeruginosa, Escherichia coli, Enterococci. Such an antimicrobial solution is particularly effective against biofilms that occur in chronic wounds. The bacteria listed in Salamone suggest that the composition is effective against gram negative pathogenic bacteria (e.g. Psuedomonas aeruginosa). Even though Vibrio vulnificus is not expressly disclosed by Salamone, the activity against gram negative bacteria is suggested. Furthermore, Schlievert et al. teach that glycerol monolaurate in particular has biocidal activity against Streptococcus pyogenes and prevents biofilm formation in both gram positive and gram negative organisms, see abstract. The glycerol monolaurate is also effective in killing gram negative bacteria, especially in the presence of chelating agents such as ethylene diamine tetraacetic acid, thus it is suggested that glycerol monolaurate inhibits the growth of Streptococcus pyogenes and that the glycerol monolaurate may even be effective against other micro-organisms either alone or in combination with EDTA, see Introduction, Results section gram negative and gram positive microorganisms including but not limited to Vibrio vulnificus, and Streptococcus pyogenes, see paragraph [0053].  Examples of the biguanide include polyhexamethylene biguanide, see paragraph [0018]. Salamone teaches that their GML combination is effective against biofilms that occur in chronic wounds and against gram negative bacteria with 4 log orders of reduction in a time period of 10 minutes. Glycerol monooleate is known to kill gram negative bacteria such as pyogenes and Raad teaches that biguanides in combination with glycol ether are suitable disinfectant compositions against gram negative pathogens including but not limited to Vibrio vulnificus. Thus the evidence provided to an ordinary skilled artisan suggests that the claimed composition does have activity against the gram negative bacteria including but not limited to Vibrio vulnificus. 
Applicants argue that Schlievert shows that glyceryl monolaurate has antibacterial activity against some microorganisms but not others, and therefore demonstrates unpredictability in the art. 
Examiner respectfully disagrees and notes that the antimicrobial activity of Schlievert was cited because Schilvert expressly teaches activity against Streptococcus pyogenes on its own, per the abstract:
GML is ≥200 times more effective than lauric acid in bactericidal activity, defined as a ≥3 log reduction in colony-forming units (CFU)/ml, against Staphylococcus aureus and Streptococcus pyogenes in broth cultures. Both molecules inhibit superantigen production by these organisms at concentrations that are not bactericidal. GML prevents biofilm formation by Staphylococcus aureus and Haemophilus influenzae, as representative gram-positive and gram-negative organisms, tested in 96 well microtiter plates, and simultaneously is bactericidal for both organisms in mature biofilms. GML is bactericidal for a wide range of potential bacterial pathogens, except for Pseudomonas aeruginosa and Enterobacteriaceae. In the presence of acidic pH and the cation chelator ethylene diamine tetraacetic acid, GML has greatly enhanced bactericidal activity for Pseudomonas aeruginosa and Enterobacteriaceae. Solubilization of GML in a nonaqueous delivery vehicle (related to K-Y Warming®) enhances its bactericidal activity against S. aureus. Both R and S, and 1 and 2 position lauric acid derivatives of GML exhibit bactericidal activity. Despite year-long passage of Staphylococcus aureus on sub-growth inhibitory concentrations of GML (0.5 x minimum bactericidal concentration), resistance to GML did not develop.

	An ordinary skilled artisan when reading Schlievert knows that the gram-negative bacteria having lipopolysaccharide LOS instead of an intact LPS are susceptible to the antimicrobial activity of GML, see introduction. 
“We previously showed that Escherichia coli and Salmonella minnesota with their native lipopolysaccharide (LPS) layer cannot be inhibited from growing due to GML [2]. In contrast, a Salmonella Minnesota Re mutant, lacking the O side chain and much of the common core polysaccharide components of LPS, are easily killed by GML. This led us to propose that other gram-negative bacteria that have lipooligosaccharide (LOS) instead of Enterobacteriaceae intact LPS may be susceptible to GML. In vitro studies by us and others have shown that both Gardnerella vaginalis and Helicobacter pylori, with LOS instead of intact LPS, are highly susceptible to the bactericidal activity of GML [11]. These studies have been confirmed with in vivo studies in humans with demonstration of Gardnerella vaginalis susceptibility to GML.” 

“Our data from the present studies demonstrate that GML is bactericidal for aerobic and anaerobic gram-positive bacteria in broth and biofilm cultures, GML exhibits greater bactericidal activity than lauric acid, and all forms of GML exhibit antibacterial activity. Additionally, GML is bactericidal for gram-negative bacteria with LOS instead of LPS, but GML becomes bactericidal for naturally GML-resistant Enterobacteriaceae by addition of agents that disrupt the LPS layer. Gram-negative anaerobes are susceptible to GML. Pseudomonas aeruginosa appear to be the most resistant bacteria tested, but these organisms are killed by GML at pH 5.0–6.”

Here, it is noted that GML does exhibit antibacterial activity for gram negative bacteria with LOS and that they can be antibacterial to LPS bacteria when combined with agents that first disrupts the LPS layer. Thus, the antibacterial activity of glycerol monooleate is not unpredictable and is known per an ordinary skilled artisan that alone it functions well against microorganisms that exhibit LOS including against Streptococcus pyogenes, however against microorganisms that have LPS, further agents that disrupt this layer must be combined with the GML. 
Vibrio vulnificus, thus it is unpredictable and an ordinary skilled artisan would not have reasonable expectation of success in killing or inhibiting Vibrio vulnificus. 
Examiner notes that Declarant argued that the research that led to filing of Salamone '451 included studies on Vibrio using solution 4 of Salamone. As indicated in Salamone solution 4 was among the very best against biofilms, however over a four day study solution 4 of Salamone exhibited no activity against Vibrio. Declarant argues that it was not possible to have the claimed amount of antimicrobial agents in solution using Salamone. It was only possible after the solvent system was changed. Applicants argue that alone PHMB does not have antimicrobial activity against Vibrio vulnificus but the combination unexpectedly does.  
Applicants have not provided any evidence that the solutions of PHMB with glycerol monolaurate in the suggested weight ranges of Salamone which encompass about 1% do not in fact provide biocidal activity. Such evidence would contradict the teachings of Salamone. Table 4 only exemplifies 0.1% glycerol monolaurate whereas Salamone suggests that the ratio of PHMB to glycerol monolaurate encompass broader ranges. Evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Here, Salamone clearly motivates an ordinary skilled artisan to place polymeric biguanides with monoacyl glycerols ( type of vicinal diol) as the result would be a synergistic interaction in biofilm formation and complete elimination can be obtained, see paragraph 0027. The Streptococcus pyogenes to prevent biofilm formation and provides biocidal activity to kill gram negative microorganisms. Salamone clearly motivates an ordinary skilled artisan to place polymeric biguanides with monoacyl glycerols ( type of vicinal diol) as the result would be a synergistic interaction in biofilm formation and complete elimination can be obtained, see paragraph 0027. The monoacyl glycerols are inclusive of glycerol monolaurate and the preferred polymeric biguanides are inclusive of PHMB, see paragraphs 0078 0070 0127, and claims 1 and 7. Therefore, Salamone recognizes the superior antimicrobial activities with the combination of biguanides with monoacyl glycerols already and even exemplifies combinations of such at paragraph 0137 and Table 4. Although Salamone does not teach treating Vibrio vulnificus in particular, Schlievert et al. teach that glycerol monolaurate in particular has biocidal activity against Streptococcus pyogenes and prevents biofilm formation in both gram positive and gram negative organisms, see abstract. Raad et al. further teaches methods of reducing bacteria from surfaces including skin surfaces by administrating a composition having a biguanide and at least one glycol ether, see abstract, paragraphs [0003], [0041] and claims 1-6. Such disinfectant compositions are useful against a variety of gram negative and gram positive microorganisms including but not limited to Vibrio vulnificus, and Streptococcus pyogenes, see paragraph [0053].  Examples of the biguanide include polyhexamethylene biguanide, see paragraph [0018]. It would have therefore been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to provide the modified Hammer's coating composition with a combination of polyhexamethylene biguanide and glycerol monolaurate (1-O-dodecanoylglycerol) together with alexidine or salts thereof at ranges which overlap the instantly claimed amounts for use in a method of disinfecting skins surfaces infected with Vibrio vulnificus or Streptococcus pyogenes. One of ordinary skill in the art would have been motivated to do so as Salamone teaches that polyhexamethylene biguanide together with antimicrobial diols including glycerol monolaurate and a further antimicrobial including alexidine or salts thereof, synergistically inhibit both gram negative and gram positive biofilm formation, wherein the vicinal diol (e.g. glycerol monolaurate) provides synergy, see abstract and paragraph [0037] of Salamone. Additionally, Raad teaches that biguanide disinfectant compositions have useful application in disinfecting surfaces contaminated with Vibrio vulnificus and Streptomyces pyogenes. Schlievert further evidences that glycerol monolaurate is highly effective even on its own in killing biofilms associated with Streptococcus pyogenes and is active against gram negative bacterium.  Applicants appear to be arguing that Salamone ‘451 showed no activity against Vibrio vulnificus, however the obviousness rejection is not based upon the teaching of Salamone alone. The prior art to Raad et al. appears to suggest that a composition having a biguanide and at least one glycol ether, see abstract, paragraphs [0003], [0041] are useful against a variety of gram negative and gram positive microorganisms including but not limited to Vibrio vulnificus, and Streptococcus pyogenes, see 
Applicants argue that they are not arguing that the claims are directed to an obvious solution to an undiscovered novel problem but that the cited references fail to disclose all of the claimed elements and that Raad’s disclosure of Vibrio vulnificus in a laundry list of microorganisms that may be treated is not a suggestion for a method of killing or inhibiting Vibrio vulnificus on a surface using the claimed composition. Raad does not show any experiments or provide evidence that Vibrio can in fact be killed and the mention of V. vulnificus is merely a passing mention and not actual evidence that the composition does work against Vibrio vulnificus. 
Examiner respectfully submits that it must be noticed that the prior art reference does not necessarily have to teach a preferred embodiment wherein the V. vulnificus is tested in an experiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). The prior art reference does not have to show an experimental data. Furthermore, in the Perrier decision Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414): 
We agree that Roos discloses a number of polymers and crosslinkers, but Roos makes plain that the ordinary artisan would have known to combine any one of the disclosed polymers with any one of the disclosed crosslinkers for synthesis of the polymer nework compositions (FF 1-6). See Merck & Co., Inc. v. Biocrafi Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). (‘That the ‘813 patent discloses a multitude of effective combinations does not render any particular formulation less obvious’); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985)(obviousness rejection of claims affirmed in light of prior art teaching that ‘hydrated zeolites will work’ in detergent formulations, even though the inventors selected the zeolites of the claim claims from among ‘thousands’ of compounds).  

Here, similar to the Perrier decision, the prior art makes plain that the ordinary artisan would have known to treat any of the disclosed microorganisms in Raad. Taken together with Salamone and Schlievert et al. which both disclose that glycerol monolaurate compositions establish antimicrobial activity against gram negative bacteria, there is reasonable expectation of success that the modified Hammer would also work to kill and inhibit Vibrio vulnificus.    
Examiner further submits that claim 7 is presently examined to the elected species of surfactant of sodium N-lauryl-β-iminodipropioante. However, examiner respectfully submits that it is noticed that clam 7 appears to contain trademarks to the non-elected species within the claim (e.g. Brig, Tween etc.) and should the other species become eligible for rejoinder in the future, these trademarks in the claim would result in 112(b) indefinite rejection for trademarks present in the claim 

New Rejections
Claim Rejections - 35 USC § 112
Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for killing or treating Vibrio vulnificus, does not reasonably provide enablement for preventing infections caused by Vibrio Vulnificus. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims without undue experimentation. MPEP 2164.01(a), citing In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), sets out the factors to consider whether experimentation is undue, which include:
(A) The nature of the invention. The claim is drawn to preventing an infection caused by Vibrio Vulnificus.
(B) The breadth of the claims.  Preventing is suggested to include a level of protection against, up to and including complete protection against the development of a disease or condition which is unsupported by the disclosure which merely exemplifies killing and treating microorganisms. Giving the claims their broadest reasonable interpretation in light of the specification, the term “preventing” includes any measure taken prior to the onset or occurrence of a disease or condition which precludes its coming into existence, absolutely and in all cases. Therefore, the prevention of Vibrio vulnificus microbial infection renders the scope of the claims unreasonably broad.
 (C) The level of predictability in the art.  The term “prevention” connotes an absolute absence of a condition which cannot reasonably be achieved with regard to the skin infections or in medicine generally, with few exceptions (such as vaccines to prevent the development of pathogen-borne illnesses). In addition, there is no definitive method by which to determine whether a patient will develop a particular microbial infection and thus, be in need of preventive therapy. This is distinguished from preventing the relapse or recurrence of certain conditions, in which case an objective basis may exist to identify preventing Vibrio vulnificus microbial infection, the level of unpredictability is extremely high. This is particularly true given Hakkarainen et al. (Necrotizing Soft Tissue Infections: Review and Current Concepts in Treatment, Systems of Care and Outcomes-of record) teaches that microbial infections including necrotizing fasciitis, even with treatment options result in significant mortality, see introduction. Thus, even if a patient were to receive the claimed coating composition, there is no guarantee that the patient would indeed prevent infection, and thus death. Necrotizing fasciitis is an example of an infection that could be caused by the bacterium of Vibrio vulnificus, see historical background of Hakkarainen. Additionally, what is generally known in medicine and as supported by Healthline (Necrotizing Fasciitis Soft Tissue Inflammation-of record) is that there is no sure way to prevent a necrotizing fasciitis infection. Good hygiene might help reduce the risk, but currently the infection itself cannot reliably be prevented, see page 2. Therefore, the scope of preventing a Vibrio vulnificus microbial infection is not enabled.
(D) The amount of direction provided by the inventor. While the specification provides examples of treating and killing Vibrio vulnificus by administering the claimed coating composition, no working examples in which infections are in fact prevented are   
(E) The quantity of experimentation needed to make or use the invention. Because "preventing” a condition including an infection by the administration of an active agent cannot be objectively measured or achieved with any certainty, coupled with a lack of guidance and direction provided by the instant disclosure, a skilled artisan could not practice the invention commensurate with the full scope of the claims without undue experimentation.
	This rejection can be overcome by amending the claims to omit the term “preventing.”   	
Claim Rejections - 35 USC § 112
New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 22-24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 22-24 recite that the antimicrobial composition further comprises 0.30-4% wt% of a composition comprising 1,2-octanediol and 2-ethylhexyl glycerin. The instant ® SC10), see for example paragraphs [0153], [0214] and [0229]. However, these are added at .3% total in solution per paragraph [0229]. The specification does not appear to disclose a claimed range of these further ingredients to combination of 2-octanediol and 2-ehtylhexyl glycerin being present from 0.30%-4%, and accordingly new claims 22-24 appear to introduce new matter. 
Conclusion
Currently, all claims are rejected and no claims are allowed. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/SARAH ALAWADI/           Primary Examiner, Art Unit 1619